DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in reply to amendment filed on September 09, 2022. Claims 1, 8 and 15 are amended. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments filed September 09, 2022 have been considered but are moot in view of new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Canzanese Jr. et al. US 2019/0379700 A1 [hereinafter Canzanese] in view of Bubany et al. US 2016/0241561 A1 [hereinafter Bubany].

As per claims 1, 8 and 15, Canzanese teaches a method comprising: 
generating a neighborhood graph for a plurality of nodes in an enterprise network, the neighborhood graph representing a multi-hop connection between any two nodes of the plurality of nodes [abstract and paragraph 0025]; 
determining a security score for each of the plurality of nodes to yield a plurality of scores [paragraphs 0025 and 0034]; and 
updating the neighborhood graph of the plurality of nodes using the plurality of scores (i.e., aggregating scores) to provide a visual representation of securities of the plurality of nodes relative to each other [paragraphs 0040-0042].  Canzanese is silent on plurality of sub-scores. In the same field of endeavor, Bubany teaches a security system including: determining based on a plurality of sub-scores, an overall security score for each or a plurality of noes to yield a plurality of scores [paragraphs 0015 and 0015]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to employ the teachings of Bubany within the system of Canzanese in order to further enhance the security of the system by generating overall security score from different sub-scores. 

As per claims 2, 9 and 16, Canzanese further teaches the method further comprising: filtering the updated neighborhood graph [paragraphs 0040-0042].

As per claims 3, 10 and 17, Canzanese further teaches the method wherein the filtering is based on a filtering parameter associated with at least one of a number of source nodes and a number of destination nodes in the enterprise network [paragraphs 0040-0042].

As per claims 4, 11 and 18, Canzanese further teaches the method wherein the filtering parameter includes a threshold attack surface score of each of the number of source nodes, a threshold attack surface score of each of the number of destination nodes, a vulnerability score of each of the number of source nodes, or a vulnerability score of each of the number of destination nodes [paragraphs 0040-0042].

As per claims 5, 12 and 19, Canzanese further teaches the method further comprising: receiving a request for generating the neighborhood graph [paragraph 0045].

As per clams 6, 13 and 20, Canzanese further teaches the method further comprising: creating an alert for the updated neighborhood graph, the alert indicating presence of one or more new network connections between the plurality of nodes having a threshold security score [paragraphs 0024-0025].

As per claims 7 and 14, Canzanese further teaches the method wherein the node is a scope, a cluster or an inventory filter [paragraphs 0029-0031].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435